Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Application filed on 19 September 2019.  Claims 1-20 are pending in the Application and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 recite “from a diffusely mixed generative model”, but the specification does not describe what it means for a generative model to be “diffusely mixed,” and this term does not appear to be used in the relevant art to describe machine learning models.  The only appearances of the term “diffusely mixed” in the instant disclosure appear to be recitations which simply mirror the language of claims 3 and 13 without providing further explanation or clarification as to the meaning of the term, for instance paragraphs [0009], [0057], [0067-68], and [0075] of the published application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mnih et al. (US 2015/0100530, hereinafter “Mnih”) in view of Lizotte, Daniel J., Lacey Gunter, Eric Laber, and Susan A. Murphy. "Missing data and uncertainty in batch reinforcement learning." In Neural Information Processing Systems (NIPS). 2008, hereinafter “Lizotte”.
Regarding claim 1, Mnih discloses [a] method for a reinforcement learning process, (Mnih, Abstract, “We describe a method of reinforcement learning for a subject system having multiple states and actions to move from one state to the next.” the method comprising: receiving a set of observed data; (Mnih, ¶ [0048] “We consider tasks in which an agent interacts with an environment E, in this case the Atari emulator, in a sequence of actions, observations, and rewards.”;
Mnih, ¶ [0072] “In the above algorithms we store the agent’s experiences at each time-step, et = (st, at, rt, st+1) in a data-set D=e1, … ,eN, pooled over many episodes into a replay memory.”)
generating a set artificial data; (Mnih, ¶ [0072] “During the inner loop of the algorithm, Q-learning updates, or minibatch updates, are applied to samples of experience, e [is an element of] D, drawn at random from the pool of stored samples” (random samples correspond to claimed “set of artificial data”)
[…]
determining an approximate state-action value function based on the drawn bootstrap sample; (Mnih, ¶ [0066], algorithm may “select at = argmaxa Q*(phi)(st),a,theta)” [The system determines state-action value function Q based on state st and action at.]
selecting an action based on a state of the system and the approximate state- action value function; (Ibid., the action at is selected based on the state st and the maximized result of the Q state-action function for the state and action)
determining a result and a transition state for the selected action; (Ibid., the algorithm “Set St+1 = st, at, xt+1 and preprocess (phi)t+1 = phi(st+1)” [The system determines transition state s t+1 for the agent based on the previous state and agent action.])
and updating the set of observed data with result data that includes the state, the action, the transition state, and the determined result.  (Ibid., “Store transition (phit, at, rt, phit+1) in D”  [The replay memory D is updated with the transition including the action, the reward, and the subsequent state.]

Although Mnih discloses drawing random samples (corresponds to claimed “artificial data”) from the store D of agent experiences (Mnih, ¶ [0072] “During the inner loop of the algorithm, Q-learning updates, or minibatch updates, are applied to samples of experience, e [is an element of] D, drawn at random from the pool of stored samples”) Mnih does not explicitly disclose drawing a bootstrap sample from a set of data that is a union of the set of observed data and the set of artificial data; 
Lizotte teaches drawing a bootstrap sample from a set of data that is a union of the set of observed data and the set of artificial data (Lizotte, § 4.1 “The Bootstrap”, ¶ 1 “The bootstrap [2, 8] is a resampling procedure that can be used to obtain confidence measures by using the training set to approximate the true data distribution. To do this in the context of supervised learning, we construct b training sets of the same size as Y by uniformly randomly drawing training samples with replacement from Y. Then for each bootstrapped training set, we compute our estimate of interest. These b estimates can then be used to determine the variance, percentiles, etc. of our estimator.”) [The samples are drawn from observed data set Y, which is the union of the observed and artificial data sets because all of the artificial data sets are made from samples drawn from Y.]
Lizotte is analagous art, as it is in the field of reinforcement learning using observed data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the sampling with replacement as taught by Lizotte to the observed data of Mnih, the benefit being that constructing multiple training sets using sampling with replacement can be used to obtain confidence measures for the data, as well as determining the variance, percentiles, etc. of the estimating model, as recited by Lizotte in § 4.1, ¶ 1 as cited above.

	Claim 11 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.  Claim 11 further recites “a set of one or more processors; memory accessible by the processors; instructions that when read by the set of processors direct the set of processors”.  Mnih discloses a set of one or more processors; memory accessible by the processors; instructions that when read by the set of processors direct the set of processors (Mnih, Fig. 5b showing Deep Q-Learner 122 containing “processor,” “working memory,” “non-volatile memory” and various “codes” such as “neural network code” and “action select code.”)

Regarding claim 2, Mnih and Lizotte as applied to claim 1 above teaches [t]he method of claim 1.  Further, Lizotte teaches wherein generating the artificial data comprises sampling from the set of observed data with replacement to generate the set of artificial data. (Lizotte, § 4.1 “The Bootstrap”, ¶ 1 “The bootstrap [2, 8] is a resampling procedure that can be used to obtain confidence measures by using the training set to approximate the true data distribution. To do this in the context of supervised learning, we construct b training sets of the same size as Y by uniformly randomly drawing training samples with replacement from Y.”)

Claim 12 recites similar limitations as claim 2 and is rejected under the same rationale as applied to claim 2 above.

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Lizotte teaches further comprising: drawing a second bootstrap sample from the set of data; (Lizotte, § 4.1 “The Bootstrap”, ¶ 1 “The bootstrap [2, 8] is a resampling procedure that can be used to obtain confidence measures by using the training set to approximate the true data distribution. To do this in the context of supervised learning, we construct b training sets of the same size as Y by uniformly randomly drawing training samples with replacement from Y. Then for each bootstrapped training set, we compute our estimate of interest. These b estimates can then be used to determine the variance, percentiles, etc. of our estimator.”) [The bootstrap method of Lizotte is performed multiple times (corresponds to claimed “second bootstrap sample”) to build b training sets by sampling from the data with replacement.] and -29-S31-04038.CIP.CONdetermining a second approximate state-action value function based on the second bootstrap sample, wherein selecting the action is further based on the second approximate state-action value function. (Lizotte, Fig. 2 “Value functions learned from the original Yobs and CCA datasets are indicated by the markers; votes for each action from bootstrapped datasets are shown as bars” and pg. 8, first full paragraph “The voting results of 1000 bootstrapped datasets are shown in each case by the bars behind the value function.” [The system of Lizotte generates 1000 bootstrapped data sets, learns value functions for each set, and votes for actions based on the value functions.]

Claim 15 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

Regarding claim 6, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Lizotte teaches further comprising: generating a second set of artificial data; (Lizotte, § 4.1, ¶ 1,”The bootstrap [2, 8] is a resampling procedure that can be used to obtain confidence measures by using the training set to approximate the true data distribution. To do this in the context of supervised learning, we construct b training sets of the same size as Y by uniformly randomly drawing training samples with replacement from Y.” [Multiple sets of artificial data are generated by generating b training sets by drawing randomly with replacement from Y.]) 
drawing a second bootstrap sample from a second set of data that is a union of the set of observed data and the second set of artificial data; (Ibid., all artificial data is drawn from observed data Y, so Y represents the union of observed data and artificial data.]
and determining a second approximate state-action value function based on the second bootstrap sample, (Lizotte, § 4.1, ¶ 2, “In our setting, we first construct bootstrapped datasets Y [1] obs, Y [2] obs, ..., Y [t] obs from Yobs. Then from each of these bootstrapped datasets we estimate Qˆ obs(o, a; Y [i] obs) using the imputation procedure given above, which gives us t Q-function estimates Qˆ [1] obs, Qˆ [2] obs, ..., Qˆ [b] obs.”)
wherein selecting the action is further based on the second approximate state-action value function. (Lizotte, § 1 “Introduction,” ¶ 1 “In the batch, finite-horizon reinforcement learning (RL) setting, we estimate the optimal action value function Q∗ (o, a) using an estimator Qˆ(o, a; Y) of the expected sum of future rewards one would obtain by taking action a given observation o and acting optimally thereafter)  [The method of Lizotte” generates multiple (corresponds to at least claimed “second”) bootstrapped data sets, and generates an approximated value function Q for an action a, where Q estimates the value of future rewards if action a is selected.]

	Claim 16 recites similar limitations as claim 6, and is rejected under the same rationale as applied to claim 6 above.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Mnih discloses […] determining an approximate state-action value function, selecting an action, and determining a result and a transition state, are performed for a plurality of iterations. (Mnih, ¶ [0066] [the algorithm steps of selecting an action, calculating the approximate state-value function Q, executing the action, observing the reward and next state St+1, storing the transition in the data pool D are performed for T iterations in a “for” loop.]

and Lizotte discloses wherein drawing a bootstrap sample is performed for a plurality of iterations. ((Lizotte, § 4.1 “The Bootstrap”, ¶ 1 “The bootstrap [2, 8] is a resampling procedure that can be used to obtain confidence measures by using the training set to approximate the true data distribution. To do this in the context of supervised learning, we construct b training sets of the same size as Y by uniformly randomly drawing training samples with replacement from Y. Then for each bootstrapped training set, we compute our estimate of interest. These b estimates can then be used to determine the variance, percentiles, etc. of our estimator.”) [The bootstrap sampling process is performed b times (corresponds to “a plurality of iterations.”)]

	Claim 18 recited similar limitations as claim 8, and is rejected under the same rationale as applied to claim 8 above.

Regarding claim 9, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Mnih discloses wherein selecting an action and determining a result are performed for a sequence of time periods, (Mnih, ¶ [0072] “In the above algorithms we store the agent’s experiences at each time-step, et = (st, at, rt, st+1) in a data-set D=e1, … ,eN, pooled over many episodes into a replay memory.”)  [The agent experiences and observed data are broken down into “time-steps,” each time-step representing a period of time as claimed.
wherein updating the set result data includes the state, the action, the transition state, and the determined result for the sequence of time periods.  (Mnih, ¶ [0066] [all of the algorithm steps including states, actions, transition states, and determined results Q are indexed and annotated by sequential time-steps and represent sequential periods of time.]

	Claim 19 recites similar limitations as claim 9, and is rejected under the same rationale as applied to claim 9 above.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. Further, Mnih discloses further comprising: maintaining a training mask that indicates the result data from each time period of the sequence of time periods; and wherein the updating of the set of observed data comprises adding the result data from each time period of an episode indicated in the training mask. (Mnih, ¶ [0066], [the results of the transition that are stored (corresponds to claimed “adding”) in D, such as the state-value function Phi, the action, reward, and Phix+1 are all indexed by time-step, indicating the result data associated with each specific time period of the sequence of time periods as claimed.]

Claim 20 recites similar limitations as claim 10, and is rejected under the same rationale as applied to claim 10 above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mnih in view of Lizotte and further in view of Buşoniu, Lucian, Rémi Munos, Bart De Schutter, and Robert Babuška. "Optimistic planning for sparsely stochastic systems." In 2011 IEEE Symposium on Adaptive Dynamic Programming and Reinforcement Learning (ADPRL), pp. 48-55. IEEE, 2011, hereinafter “Busoniu”.

Regarding claim 3, the combination of references as applied to claim 1 above teaches [t]he method of claim 1
The above combination does not explicitly teach wherein generating the artificial data comprises: sampling a plurality of state-action pairs from a diffusely mixed generative model; and assigning each of the plurality of sampled state-action pairs stochastically optimistic rewards and random state transitions.  
Busoniu teaches wherein generating the artificial data comprises: sampling a plurality of state-action pairs from a diffusely mixed generative model; and assigning each of the plurality of sampled state-action pairs stochastically optimistic rewards and random state transitions (Busoniu, pg. 4, Col. 2, ¶ 3, “OLOP [Open Loop Optimistic Planning] works for general, nonsparsely stochastic systems with finitely many actions, but plans in ‘open loop’, using only sequences of actions. At each iteration, such a sequence is applied in simulation, using a generative model (i.e., one that only generates random transitions without offering access to their distribution). The resulting random rewards are used to update upper confidence bounds in high probability on the returns, for every subsequence belonging to the chosen sequence. At the next iteration, the bounds are used to choose a promising next sequence to simulate”  [The system uses a generative model that generates random transitions between states and assigns resulting random rewards in an optimistic planning method.]
Busoniu is analogous art, as it is in the field of reinforcement learning and planning.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the optimistic planning method of Busoniu to the observed data of Mnih, the benefit being that the randomly generated transitions and resulting rewards may be used to generate high probability upper confidence bounds for rewards for subsequences contained within a sequence, as cited above in Busoniu, pg. 4, Col. 2, ¶ 3.

Claim 13 recites similar limitation as claim 3 and is rejected under the same rationale as applied to claim 3 above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mnih in view of Lizotte and further in view of Riedmiller, Martin. "Neural fitted Q iteration–first experiences with a data efficient neural reinforcement learning method." In European conference on machine learning, pp. 317-328. Springer, Berlin, Heidelberg, 2005, hereinafter “Riedmiller”.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Lizotte teaches a “bootstrap sample” (Lizotte, § 4.1 “The Bootstrap”, ¶ 1 “The bootstrap [2, 8] is a resampling procedure that can be used to obtain confidence measures by using the training set to approximate the true data distribution. To do this in the context of supervised learning, we construct b training sets of the same size as Y by uniformly randomly drawing training samples with replacement from Y. Then for each bootstrapped training set, we compute our estimate of interest. These b estimates can then be used to determine the variance, percentiles, etc. of our estimator.”
The above combination does not teach wherein the approximate state-action value function is a neural network trained to fit a state-action value function to the bootstrap sample via a least squared iteration.  
Riedmiller teaches wherein the approximate state-action value function is a neural network trained to fit a state-action value function to the bootstrap sample via a least squared iteration (Riedmiller, § 3.1 “Basic Idea,” ¶ 1 “The basic idea underlying NFQ [Neural Fitted Q Iteration] is the following: Instead of updating the neural value function on-line (which leads to the problems described in the previous section), the update is performed off-line considering an entire set of transition experiences. Experiences are collected in triples of the form (s, a, s’) by interacting with the (real or simulated) system. Here, s is the original state, a is the chosen action and s’ is the resulting state. The set of experiences is called the sample set D.”;
Riedmiller, § 2.3 “Q-Learning for Neural Networks”, “For example, a squared-error measure like the following can be used: error = (Q(s, a) − (c(s, a) + γ minb Q(s , b)))2. At this point, common gradient descent techniques (like the ’backpropagation’ learning rule) can be applied to adjust the weights of a neural network in order to minimize the error.” [Minimizing the squared error corresponds to claimed “least squared”.];
Riedmiller, pg. 318 ¶ 1, “The algorithm proposed belongs to the family of fitted value iteration algorithms [Gor95]. They can be seen as a special form of the ’experience replay’ technique [Lin92], where value iteration is performed on all transition experiences seen so far.” [The algorithm iteratively fits a value.]

Riedmiller is analogous art, as it is in the field of reinforcement learning.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the neural network value function fitting of Riedmiller to the observed data of Mnih, the benefit being faster and more reliable convergence, as well as reduced sensitivity to parameter tuning in reinforcement learning, as cited by Riedmiller in § 3.1, ¶ 2, “The consideration of the entire training information instead of on-line samples, has an important further consequence: It allows the application of advanced supervised learning methods, that converge faster and more reliably than online gradient descent methods. Here we use Rprop [RB93], a supervised learning method for batch learning, which is known to be very fast and very insensitive with respect to the choice of its learning parameters. The latter fact has the advantage, that we do not have to care about tuning the parameters for the supervised learning part of the overall (RL) learning problem.”

Claim 14 recites similar limitations as claim 4 and is rejected under the same rationale as applied to claim 4 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mnih in view of Lizotte and further in view of Grounds, M. and Kudenko, D., 2005. Parallel reinforcement learning with linear function approximation. In Adaptive Agents and Multi-Agent Systems III. Adaptation and Multi-Agent Learning (pp. 60-74). Springer, Berlin, Heidelberg, hereinafter “Grounds”.

Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he method of claim 6.  Further, Lizotte teaches wherein determining the approximate state-action value function and the second approximate state-action value function (Lizotte, § 4.1, ¶ 2, “In our setting, we first construct bootstrapped datasets Y [1] obs, Y [2] obs, ..., Y [t] obs from Yobs. Then from each of these bootstrapped datasets we estimate Qˆ obs(o, a; Y [i] obs) using the imputation procedure given above, which gives us t Q-function estimates Qˆ [1] obs, Qˆ [2] obs, ..., Qˆ [b] obs.”;
The above combination does not teach that the first and second state-action value functions are performed in parallel.  
Grounds teaches are performed in parallel (Grounds, Abstract, “In this paper, we investigate the use of parallelization in reinforcement learning (RL), with the goal of learning optimal policies for single-agent RL problems more quickly by using parallel hardware. Our approach is based on agents using the SARSA(λ) algorithm, with value functions represented using linear function approximators. In our proposed method, each agent learns independently in a separate simulation of the single-agent problem. The agents periodically exchange information extracted from the weights of their approximators, accelerating convergence towards the optimal policy. We present empirical results for an implementation on a Beowulf cluster.”;
Grounds, § 3 “Parallelization,” ¶ 1 “In our work we have pursued an alternative approach, where each parallel agent learns an approximate value function for the whole state space.” [The system of Grounds uses parallel hardware, where multiple parallel agents independently learn approximate value functions for an entire state space.]

	Grounds is analogous art, as it is in the field of reinforcement learning.
	It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the parallelism of Grounds into the reinforcement learning of Mnih, the benefit being that the parallel agents converge more quickly to an optimal learning policy, as cited by Grounds in § 1, ¶ 2, “By aggregating the information each agent has learned, the agents converge more quickly towards the optimal policy. Empirical results show the performance of this algorithm on a Beowulf cluster of Linux computers.”

	Claim 17 recites similar limitations as claim 7 and is rejected under the same rationale as applied to claim 7 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT R GARDNER/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126